Case 19-13142-mkn   Doc 15   Entered 07/08/19 13:46:12   Page 1 of 6
Case 19-13142-mkn   Doc 15   Entered 07/08/19 13:46:12   Page 2 of 6
Case 19-13142-mkn   Doc 15   Entered 07/08/19 13:46:12   Page 3 of 6




                EXHIBIT 1
LIVE ECF                                                                                    Page 1 of 3
           Case 19-13142-mkn         Doc 15    Entered 07/08/19 13:46:12      Page 4 of 6


                                                     PRIORFILING, DebtEd, BAPCPA, MEANSU


                                     U.S. Bankruptcy Court
                                  District of Nevada (Las Vegas)
                               Bankruptcy Petition #: 19-13142-mkn
                                                                               Date filed: 05/17/2019
Assigned to: MIKE K. NAKAGAWA                                               341 meeting: 06/17/2019
Chapter 7                                            Deadline for objecting to discharge: 08/16/2019
Voluntary
No asset



Debtor                                                   represented by PARNELL COLVIN
PARNELL COLVIN                                                          PRO SE
6681 TARA AVE
LAS VEGAS, NV 89146
CLARK-NV
SSN / ITIN: xxx-xx-0950
Tax ID / EIN: XX-XXXXXXX

Trustee
BRIAN D. SHAPIRO
510 S. 8TH STREET
LAS VEGAS, NV 89101
(702) 386-8600

U.S. Trustee
U.S. TRUSTEE - LV - 7
300 LAS VEGAS BOULEVARD, SO.
SUITE 4300
LAS VEGAS, NV 89101


   Filing Date             #                                    Docket Text

                               1         Chapter 7 Voluntary Petition Individual. Fee Amount $0.
                               (9 pgs)   Request for in forma pauperis waiver. Filed by PARNELL
 05/17/2019                              COLVIN . (arv) (Entered: 05/17/2019)

                               2         Meeting of Creditors and Notice of Appointment of Trustee
                               (2 pgs)   BRIAN D. SHAPIRO, . 341 meeting to be held on
                                         06/17/2019 at 03:30 PM at 341s - Foley Bldg,Rm 1500.
                                         Deadline to Object to Debtor's Discharge or to Challenge
                                         Dischargeability of Certain Debts due by 08/16/2019.
 05/17/2019                              (Entered: 05/17/2019)

                               3         Statement of Social Security Number(s). This document




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?284317829300057-L_1_0-1                        7/8/2019
LIVE ECF                                                                                    Page 2 of 3
           Case 19-13142-mkn         Doc 15   Entered 07/08/19 13:46:12       Page 5 of 6



                                       contains sensitive information and cannot be viewed by
                                       the public. Filed by PARNELL COLVIN (arv) (Entered:
 05/17/2019                            05/17/2019)

                            4          Application for Waiver of the Chapter 7 Filing Fee for
                            (4 pgs)    Individuals Who Cannot Pay the Filing Fee in Full or in
                                       Installments with Proposed Order Filed by PARNELL
 05/17/2019                            COLVIN (arv) (Entered: 05/17/2019)

                            5          Set Deficient Filing Deadlines. Incomplete Filings due by
                                       5/31/2019. Verification of Creditor Matrix due by 5/31/2019.
                                       Summary of Assets and Liabilities due by 5/31/2019.
                                       Schedules A/B-J due by 5/31/2019. Declaration Re:
                                       Schedules due by 5/31/2019. Statement of Financial Affairs
                                       due by 5/31/2019. Statement of Intent due by 6/17/2019.
                                       Statement of Current Monthly Income and Means Test Form
 05/17/2019                            122A-1 Due: 5/31/2019. (arv) (Entered: 05/17/2019)

                            6          Notice of Incomplete and/or Deficient Filing. (arv) (Entered:
 05/17/2019                 (2 pgs)    05/17/2019)

                            7          BNC Certificate of Mailing (Related document(s)2 Meeting
                            (3 pgs)    of Creditors Chapter 7 No Asset (BNC)) No. of Notices: 4.
 05/19/2019                            Notice Date 05/19/2019. (Admin.) (Entered: 05/19/2019)

                            8          BNC Certificate of Mailing. (Related document(s)6
                            (3 pgs)    Incomplete and/or Deficient Filing-Ch 7 Individual (BNC))
                                       No. of Notices: 1. Notice Date 05/19/2019. (Admin.)
 05/19/2019                            (Entered: 05/19/2019)

                                       Notice of Debtor's Prior Filing for debtor PARNELL
                                       COLVIN Case Number 15-16662, Chapter 7 filed in Nevada
                                       Bankruptcy Court on 11/30/2015 , Dismissed for Failure to
                                       File Information on 03/07/2016.(Admin) (Entered:
 05/20/2019                            05/20/2019)

                            9          Order Granting Debtor's Application for Waiver of the
                            (1 pg)     Chapter 7 Filing Fee (Related Doc # 4) (cly) (Entered:
 05/24/2019                            05/24/2019)

                            10         BNC Certificate of Mailing - pdf (Related document(s)9
                            (2 pgs)    Order on Debtor's Application for Waiver of the Chapter 7
                                       Filing Fee (BNC)) No. of Notices: 1. Notice Date
 05/26/2019                            05/26/2019. (Admin.) (Entered: 05/26/2019)

                            11
                            (2 pgs)    Verification of Creditor Matrix , Amendment to List of
                                       Creditors Filed by PARNELL COLVIN (Related document




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?284317829300057-L_1_0-1                          7/8/2019
LIVE ECF                                                                                             Page 3 of 3
           Case 19-13142-mkn            Doc 15    Entered 07/08/19 13:46:12            Page 6 of 6



                                          (s) 5 Set Deficient Filing Deadlines) (ccc) (Entered:
 06/14/2019                               06/17/2019)

                               12         Receipt Number-Filing Fee 237126, Fee Amount $31.00.
                                          (Related document(s)11 Verification of Creditor Matrix filed
                                          by Debtor PARNELL COLVIN, Amendment to List of
 06/14/2019                               Creditors) (ccc) (Entered: 06/17/2019)

                               13         Statement Adjourning Meeting of 341(a) Meeting of
                                          Creditors. Section 341(a) Meeting Continued on 7/1/2019 at
                                          9:00 AM at 341s - Foley Bldg,Rm 1500. CONTINUED PER
                                          DEBTOR'S REQUEST Debtor absent. (SHAPIRO, BRIAN)
 06/18/2019                               (Entered: 06/18/2019)

                               14         Statement Adjourning Meeting of 341(a) Meeting of
                                          Creditors. Section 341(a) Meeting Continued on 8/12/2019 at
                                          8:30 AM at 341s - Foley Bldg,Rm 1500. CONTINUED FOR
                                          APPEARANCE Debtor absent. (SHAPIRO, BRIAN)
 07/02/2019                               (Entered: 07/02/2019)




                                        PACER Service Center
                                           Transaction Receipt
                                             07/08/2019 10:11:58
                    PACER                              Client
                                    bs2196:3006774:0
                    Login:                             Code:
                                                                 19-13142-mkn Fil or Ent:
                                                                 filed Doc From: 0 Doc To:
                                                       Search
                    Description: Docket Report                   99999999 Term: included
                                                       Criteria:
                                                                 Format: html Page counts
                                                                 for documents: included
                    Billable
                                    2                  Cost:     0.20
                    Pages:




https://ecf.nvb.uscourts.gov/cgi-bin/DktRpt.pl?284317829300057-L_1_0-1                                 7/8/2019
